Citation Nr: 0839664	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  02-09 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously characterized as depression, bipolar 
disorder, and post traumatic stress disorder (PTSD), to 
include as aggravated by service.


REPRESENTATION

Veteran represented by:	Marcheta L. Gillam, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1967 to December 
1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefits sought.  

The veteran failed to appear for a hearing before the Board 
in January 2003.  On a showing of good cause, the Board 
remanded this case in October 2003 to provide the veteran 
with a hearing.  The veteran testified before the undersigned 
at a February 2004 videoconference hearing.  A transcript has 
been associated with the file.

The Board remanded this case in July 2004 for additional 
development.  It returns now for appellate consideration.  
The Board also remanded the issue of entitlement to service 
connection for chemical dependence for the issuance of a 
Statement of the Case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  VA tracking systems show that the veteran was 
sent a Statement of the Case in March 2008 and that he did 
not respond.  As more than 60 days have elapsed since 
notification of the Statement of the Case without filing a 
Substantive Appeal, the veteran has failed to perfect an 
appeal of service connection for chemical dependency.  See 
38 C.F.R. § 20.200 (2008).  The Board does not have 
jurisdiction to consider the issue.


FINDINGS OF FACT

1.  The veteran's service examination reports did not note 
any psychiatric disorder, at entrance or otherwise.

2.  Service medical records are negative for any subjective 
complaints, clinical findings or diagnoses of any psychiatric 
pathology during service.

3.  The veteran has also been diagnosed with a borderline 
personality disorder.

4.  The veteran's PTSD clearly and unmistakably existed prior 
to service, due to childhood abuse.

5.  The veteran's PTSD was clearly and unmistakably not 
aggravated by service, to include due to service as a nurse 
in a hospital receiving combat wounded from Vietnam.  

6.  The veteran's other psychiatric disabilities, including 
bipolar affective disorder, attention deficit hyperactivity 
disorder and major depressive disorder, were not incurred in 
or aggravated by service.


CONCLUSIONS OF LAW

1.  A personality disorder is not a disease or injury within 
the meaning of applicable legislation, and service-connected 
compensation benefits may not be paid for this defect.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The presumption of soundness attaches for the veteran's 
psychiatric functioning.  38 U.S.C.A. §§ 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.304, 3.306 (2008); Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).

3.  The presumption of soundness for PTSD has been rebutted 
by clear and unmistakable evidence.  38 U.S.C.A. §§ 1111, 
1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2008); Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

4.  An acquired psychiatric disability, to include PTSD, 
major depressive disorder, bipolar affective disorder and 
attention deficit hyperactivity disorder, was not incurred in 
or aggravated by active military service. 38 U.S.C.A. §§ 
1111, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307. 3.309, 3.384 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

The veteran contends that he has some sort of psychiatric 
disability either caused by or aggravated by active service.  
In particular, the veteran points to his service in military 
hospitals as an x-ray technician as exposing him to wounded, 
returning soldiers from Vietnam and causing or contributing 
to his psychiatric problems.  For the reasons that follow, 
the Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's claim is clouded by the presence of several 
psychiatric diagnoses.  The veteran has been diagnosed with 
PTSD, a major depressive disorder, bipolar disorder, 
attention deficit hyperactivity disorder (ADHD), and a 
borderline personality disorder.  

The veteran's service treatment records do not reflect 
treatment, diagnosis or complaint of a psychiatric 
disability.  The veteran's July 1967 entrance to service 
physical examination report indicates that the veteran was 
psychologically normal.  The veteran checked that he had 
depression or excessive worry on the accompanying report of 
medical history, though there appears to be no follow-up.  
The veteran's service records are otherwise devoid of any 
mention of psychiatric complaints.  At his hearing before the 
undersigned in February 2004, the veteran acknowledged that 
he did not receive formal mental health treatment in service, 
but he indicated that he received counseling in 1973, shortly 
after his discharge from military service.  The veteran 
reported in October 2004 that the counselor had retired and 
that he did not know what happened to any records that might 
have existed.  There are, in sum, no psychiatric treatment 
records from service or shortly after service.  

The veteran's records date to 1987.  The veteran has reported 
first attempting suicide at a young age, somewhere between 
eight and ten years old.  The veteran reported that he had 
been ten at the time of the first attempt in an October 1995 
treatment note.  He reported that he was nine at the time 
during his hearing before the undersigned.  He reported that 
he had been eight during his November 2007 VA examination.  
The suicide attempt was related to sexual abuse.  

The records next show that the veteran began attempting 
suicide again in 1987.  The veteran began receiving regular 
psychiatric treatment at approximately the same time.  In 
March 1988, the veteran was evaluated at the Jewish Hospital 
in Cincinnati and diagnosed with a chronic pain syndrome and 
a possible thought disorder.  A December 1988 evaluation 
shows a major depressive disorder diagnosis with a deferred 
Axis II assessment.  The veteran received treatment from the 
Community Mental Health Center, Inc., in Lawrenceburg, 
Indiana, in 1988.  An October 1993 letter on the veteran's 
behalf indicates that the veteran had diagnoses of a 
recurrent major depression and bipolar disorder.  The 
associated treatment notes from the Center show a "rule 
out" schizophrenia diagnosis in November 1991, which was 
eventually dropped.  

The veteran's VA treatment records show that he received a 
possible diagnosis of attention deficit hyperactivity 
disorder (ADHD) in 1999.  The bipolar diagnosis also appears 
in the veteran's VA treatment records.  The veteran began 
receiving treatment from Dr. L. through VA at this time.  

The veteran's treatment records show that Dr. L. has 
continued to treat the veteran through the present.  The most 
recent notes from Dr. L. are from January 2008.  Dr. L. 
steadfastly maintains that the veteran does not suffer from a 
personality disorder, but has PTSD from his childhood abuse 
that was worsened by his experience as an x-ray technician 
during service.  

The veteran had his first VA examination in association with 
this claim in November 1999.  The veteran discussed his life 
since service.  The veteran related that he had a history of 
alcoholism from 1972 to 1992, but had been sober since that 
time.  The veteran reported his depressive history and 
recounted that he had been most recently hospitalized the 
previous December for suicidal ideation.  The veteran 
reported that he had some psychic powers, but this did not 
appear to be of delusional proportion to the examiner.  The 
veteran was diagnosed with depression, not otherwise 
specified and a personality disorder, not otherwise 
specified.  

The Board notes that the hospitalization mentioned was at the 
University Hospital in Cincinnati during December 1998.  The 
veteran's diagnosis was bipolar affective disorder, with a 
deferred Axis II diagnosis.  

Records of the veteran's hospitalization from November to 
December 2003 reflect that a psychological consultation of 
the veteran was obtained for clarification of diagnosis.  He 
was afforded psychological testing at that time that did not 
support a diagnosis of bipolar disorder except by history, 
but the testing did indicate some borderline personality 
disorder, although no diagnosis was documented on Axis II of 
the discharge summary.  Furthermore, no active psychosis or 
neurosis was diagnosed on Axis I.  

The veteran has undergone substantial additional treatment 
since that time.  The veteran has been hospitalized 
repeatedly, most recently in August 2007.  The veteran was 
admitted to have his medication reevaluated.  The VA 
treatment records include a variety of diagnoses, mainly PTSD 
and a major depressive disorder, with a borderline 
personality disorder.  The 2005-2007 treatment notes indicate 
occasional diagnosis of bipolar disorder, though this comes 
and goes.  The veteran has substantial physical disabilities, 
many related to diabetes mellitus, that require frequent 
treatment.  The veteran has also had an ongoing prescription 
of Ritalin for ADHD.  

The Board remanded this claim for clarification by a panel of 
psychiatrists.  The Board asked that the veteran's diagnoses 
be clarified, onset and etiology explained and a 
determination made as to whether or not his military service 
caused or aggravated his psychiatric disabilities.  The 
veteran underwent three examinations by VA psychiatrists in 
November and December 2007.  The three each generated a 
report and conferred on their findings.  

The three reviewing psychiatrists, Drs. A., M. and G., do not 
agree in all particulars.  Each doctor outlined the veteran's 
prior history, interviewed the veteran personally, and 
conferred afterward.  The doctors had access to the veteran's 
complete file.  Dr. A. concluded that the veteran has a 
depression disorder, not otherwise specified, PTSD related to 
childhood abuse, alcohol abuse in remission and a borderline 
personality disorder.  Dr. M. concluded that the veteran has 
a depression disorder, not otherwise specified, bipolar 
disorder, PTSD with childhood onset and a borderline 
personality disorder, all by history.  Dr. M. noted that the 
veteran could not describe any manic episodes.  Dr. G. 
interviewed the veteran approximately two weeks after Drs. A. 
and M.  

Responding to the panel opinions, the veteran's treating 
psychiatrist, Dr. L., sent in a January 2008 opinion 
restating his prior conclusions.  In particular, Dr. L. 
stated that the veteran did not have and has not presented a 
personality disorder during his treatment with Dr. L.  The 
veteran's disability was also more severe than represented by 
the GAF scores included in the panel opinions.  He contends 
that the panel summarily dismissed the veteran's complaints 
with regard to his inservice experience, without giving the 
veteran the benefit of the doubt.  

Turning now to the substance of the claim, the veteran's 
diagnoses arise after service, and, for the most part, the 
Board will evaluate the claim based on direct inservice 
incurrence.  The veteran's PTSD has been noted to have arisen 
prior to service, which requires some comment before 
considering the remaining diagnoses.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2008).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  38 
U.S.C.A. §§ 1111, 1132 (West 2002).  Where there is "clear 
and unmistakable" evidence that the injury or disease 
claimed pre-existed service, the presumption does not attach, 
and the issue becomes whether the disease or injury was 
aggravated during service.  Id.

At entry to active duty July 1967, the veteran had a physical 
examination which included a normal finding of psychiatric 
functioning.  There is no notation on his induction 
examination report that notes a past or present psychiatric 
disorder.  The veteran did report a history of excessive 
worry or depression, but there is no additional comment.  A 
history of a condition reported in such an examination does 
not constitute a notation that would prevent the presumption 
of soundness from attaching.  See 38 C.F.R. § 3.304(b)(1).  
As such, the presumption of soundness attaches and the Board 
will inquire whether clear and unmistakable evidence exists 
to rebut it as to the PTSD diagnosis.  

The law further provides that the burden to rebut the 
presumption and show no aggravation of a pre-existing disease 
or disorder during service is an onerous one that lies with 
the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 
117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  Importantly, VA Office of the General Counsel 
determined that VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder and 
that it was not aggravated during service.  See VAOPGCPREC 3- 
03 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Id.  The Board must follow the 
precedent opinions of the General Counsel.  38 U.S.C.A. § 
7104(c) (West 2002).

As noted in a recent decision of the U.S. Court of Appeals 
for the Federal Circuit, Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004):

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both 
preexisting and not aggravated by service.  The 
government may show a lack of aggravation by 
establishing that there was no increase in disability 
during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, 
then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under § 1111, the veteran's 
claim is one for service connection.  This means that no 
deduction for the degree of disability existing at the 
time of entrance will be made if a rating is awarded.  
See 38 C.F.R. § 3.322.

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.

Under 38 C.F.R. § 3.304, the standard for clear and 
unmistakable evidence is that the determination of inception 
"should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular...disease...."

VA General Counsel has held that service connection may not 
be granted for a congenital or developmental defect, which 
includes personality disorders; however, disability resulting 
from a mental disorder that is superimposed upon a 
personality disorder may be service-connected.  See 
VAOPGCPREC 82-90; see also 38 C.F.R. §§ 3.306, 4.127.  The 
Board notes that the veteran's personality disorder cannot be 
service connected as a matter of law.  See 38 C.F.R. 
§ 3.303(c).  The Board will evaluate the veteran's acquired 
psychiatric disorder claim in light of this holding for a 
superimposed disability resulting from service, either caused 
or aggravated therein.  

In considering this claim, the Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As a result, the Board has considered the 
veteran's statements and testimony before the undersigned, 
but will weigh this evidence less heavily than the competent 
medical evidence, of which there is a great deal.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
The credibility and weight to be attached to such opinions 
are within the province of the Board as adjudicator.  Id.  
The Board notes initially that the opinions of Dr. L., the 
panel and the miscellaneous opinions offered in the course of 
the last twenty years of treatment, share a highly similar 
basis.  All were offered following interview with the veteran 
and usually with a consistent past medical history reported 
by the veteran.  The absence of the claims file before any of 
the examiners or treatment providers changes little as the 
file contains no additional information that the veteran did 
not provide on interview.

The veteran has been diagnosed with PTSD, initially arising 
from childhood abuse.  The veteran has reported that he was 
emotionally abused by his father and sexually abused by his 
grandfather as a child.  He has reported that his first 
suicide attempt occurred when he was approximately nine years 
old.  The veteran has been evaluated repeatedly between 1999 
and 2007 and the findings of all the examining psychiatrists, 
psychologists and social workers has been that the veteran's 
PTSD initially arose as a result of his childhood abuse and 
existed prior to service.  The Board concludes that these 
medical evaluations are clear and unmistakable evidence 
sufficient to rebut the presumption that the veteran's 
psychiatric state was sound at entry to service.  See Wagner, 
supra; VAOPGCPREC 3-03 (July 16, 2003).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  As 
noted above, the veteran's service treatment records do not 
show any evidence of psychiatric problems during service.  
There is no evidence of record from prior to service.  The 
Board must evaluate the claim solely on the basis of the 
medical evidence generated since 1987.  

Dr. L. has been insistent in his letters in support of the 
veteran's claim.  Dr. L. maintains that the veteran's PTSD 
was worsened by inservice experiences and has criticized the 
panel opinions obtained on remand.  The Board is aware that 
Dr. L. has overseen the veteran's treatment for several 
years.  While the Board is not free to ignore the opinion of 
a treating physician, neither is the Board required to accord 
it substantial weight.  See Guerrieri, at 471-73.  Courts 
have repeatedly declined to adopt a "treating physician 
rule," which would give preference, i.e., additional 
evidentiary weight, to this type of evidence.  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001).  As such, the Board 
will assign no greater weight to Dr. L's opinion simply based 
on his status as the veteran's treating physician.

The Board has considered Dr. L.'s criticism of the panel 
opinions.  First, Dr. L. has indicated that the veteran has 
not presented with personality disorder traits.  Review of 
the record shows, however, that he is the only examiner to 
reach this conclusion.  Such traits were noted in the 
November 1999 VA examination report, in an April 2007 VA 
treatment note, and in private assessments such as the 
December 1998 University Hospital discharge summary.  The 
Board could continue, but to little purpose.  There are other 
entries which do not mention a personality disorder, but Dr. 
L. is the only one to exclude it entirely.  In short, Dr. 
L.'s position is against the bulk of the competent evidence 
regarding the presence of a personality disorder.  Second, 
Dr. L. complains that the panel did not provide the veteran 
the benefit of the doubt.  The "benefit of the doubt" 
standard is a legal standard to be applied only in the 
adjudicative process, not during the submission or gathering 
of evidence.  See D'Aries v. Peake, 22 Vet. App. 97, 106-107 
(2008).  The Board is more concerned that the medical 
opinions are offered on a reasonable degree of medical 
certainty.  In this regard, at least, the panel of 
psychiatrists evaluated the veteran appropriately.  Third, 
the approximate level of severity of psychiatric disability 
is of less probative significance than the opinions regarding 
proper diagnosis and etiology.  As the panel opinions accord 
with the other treatment diagnoses of record, excepting those 
offered by Dr. L., the Board finds that any mistake regarding 
the evaluation of severity does not serve to disqualify the 
panel opinions.  

The veteran's representative argues that the panel provided 
inadequate opinions.  First, the representative notes that 
Dr. M.'s opinion does not address aggravation.  Dr. M. states 
that he feels that the veteran "does have [PTSD] but I feel 
also that it is LESS likely than not secondary to the time 
that he spent in service."  There is no opinion here that 
would exclude or disagree with aggravation, but neither is 
there evidence in favor of aggravation.  This opinion is 
inadequate, as argued by the representative.  

The representative notes that Dr. G.'s opinion refuses to 
answer the question of aggravation, indicating that to 
provide an opinion would be to speculate.  The representative 
notes that the veteran described several traumatic events 
during service during the interview.  These two observations 
regarding the opinion do not invalidate it or render it 
inadequate.  As before, the Board requires that medical 
opinion be offered to a reasonable degree of medical 
certainty.  In Dr. G.'s estimation, such an opinion could not 
be offered.  Second, the mere presence of a traumatic 
experience does not necessarily lead to PTSD or aggravation; 
if it did, the doctors would say so and save themselves a 
considerable amount of time.  

On examination, the veteran did not display a notable 
variance in his presentation when describing his military 
events versus childhood events as well as his psychiatric 
treatment beginning in the 1980's.  The veteran endorsed 
symptoms of PTSD during the interview, and reported 
nightmares involving service events.  The veteran also 
reported nightmares related to his childhood sexual trauma 
and that his medication largely eliminated his nightmares.  
The veteran's most notable change in affect came when 
discussing the loss of custody of his granddaughter.  The 
veteran displayed only a borderline personality disorder 
during the interview, which matched his history of chaotic 
relationships and repeated suicide attempts.  Dr. G. 
indicated that the veteran reported that the precipitating 
event leading to his psychiatric treatment was actually based 
on the fact of his relationship difficulties in terms of his 
marriage as well as medical issues.  Dr. G.'s Axis I 
diagnoses were depressive disorder, not otherwise specified, 
PTSD from childhood sexual trauma and alcohol abuse, 
reportedly in remission.

The Board finds that Dr. G.'s refusal to answer the 
aggravation question is reasonable on the basis of the 
examination report.  Since the veteran did not display PTSD 
symptoms during the interview, Dr. G. would be relying 
entirely on the reports already in the file regarding 
aggravation.  This would be a repetition of evidence that the 
Board has previously found lacking.  

Turning to the last panel opinion, the representative argues 
that while Dr. A. answered the question of aggravation, he 
did not provide any reasoning for his conclusion.  She states 
that Dr. A. "blurs the line between onset and aggravation" 
by stating that the evidence does not show that the veteran 
had the onset of any emotional problems during service.  She 
further criticizes Dr. A. for appearing to accept some of the 
veteran's recollections as credible when they do not support 
service connection and discounts those recollections that do 
support service connection.  A psychiatrist is not bound to 
accept every word a veteran says as true.  Dr. A. criticized 
the veteran's alleged inservice stressors as not fully 
verifiable, as opposed to his childhood stressors.  Review of 
the claims file does show patterns in the way that the 
veteran presents his stressors.  For twenty years, the only 
person to whom he confided his inservice stressor was Dr. L.  
In November 2004, March and June 2005, July 5, 2006, and 
January 31, 2007, the veteran reported service related stress 
to Dr. L.  The July 5, 2006 treatment session resulted in a 
hospitalization to adjust his medication, where the veteran 
reported service stress to others.  On January 10, 2007, he 
reported service stress to a nurse.  There are no other 
instances of the veteran reporting service stress in relation 
to his PTSD.  In contrast, the veteran appears to have told 
virtually every medical provider he encountered during that 
same period about his childhood abuse.  The veteran has also 
described, at length, his ongoing conflicts with his 
siblings, his divorces, the loss of the relationships with 
his children and grandchildren, his financial state, his 
employers, Social Security benefits claims and an overpayment 
action against him.  The relative dearth of treatment 
evidence pointing to service could reasonably lead Dr. A. to 
question the credibility of the veteran's account of service.  

This absence of evidence could also reasonably lead Dr. A. to 
conclude that the service experiences did not exacerbate the 
veteran's PTSD.  The representative has argued that Dr. A. 
did not explain his conclusion.  Specifically, Dr. A. stated 
that "None of [the veteran's] psychiatric problems are felt 
to have been caused by or a result of [PTSD] from military 
related experiences.  His military experiences are also not 
felt to have exacerbated any of his psychiatric ailments."  
It is apparent from the opinion that Dr. A.'s rationale was 
that the veteran may have had traumatic experiences during 
service, but that these were not enough to exacerbate his 
PTSD.  The mere fact of later traumatic experiences does not 
require an exacerbation; Dr. A.'s comment regarding no 
increase in symptoms during service is easily read as 
supporting this proposition.  The paltry references of 
service trauma in twenty years worth of treatment records 
would also point to a lack of delayed onset exacerbation.  
The Board is satisfied that Dr. A. did adequately support his 
opinion with rationale.  

The representative also criticizes Dr. A. for requiring some 
verification of the supposed inservice stressor events, 
citing to a VA official for the proposition that onset may be 
delayed many years after the traumatic event.  A different 
reading of the opinion is offered by comparison to the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV).  Criterion A of the DSM-IV PTSD Diagnostic Criteria 
requires a traumatic, stressor event for the development of 
PTSD.  See American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders Text Revision 467-468 
(2000).  Questioning whether the events actually occurred is 
to address Criterion A, not to address acute, chronic or 
delayed onset of the remaining symptoms necessary for 
diagnosis, contained in Criteria B through F.  Noting that 
the evidence does not show onset of emotional problems 
inservice forecloses one avenue of inquiry, restricting the 
overall diagnosis to only delayed onset.  

The weight of the evidence is against aggravation of the 
veteran's PTSD during service.  The evidence of record in 
favor is largely limited to the opinion of a single 
psychiatrist, whose opinions regarding the veteran are 
contradicted by almost twenty years of direct observation by 
numerous psychiatrists, psychologists and social workers.  
The Board finds that Dr. L.'s insistence that the veteran 
does not have a personality disorder undermines his opinion 
greatly, when it appears to be one of the few diagnoses that 
have been consistent during the veteran's period of 
treatment.  The remaining opinions are uniformly against a 
finding of aggravation.  

The Board finds that the record contains clear and 
unmistakable evidence sufficient to rebut the presumption of 
aggravation.  See Wagner, supra; VAOPGCPREC 3-03 (July 16, 
2003).  The Board does not question that the stressor events 
occurred; the Board finds that the veteran's PTSD was not 
aggravated by his inservice duties as an x-ray technician or 
on burial detail.  As such, service connection for 
aggravation of the veteran's pre-existing PTSD is not 
warranted.  See 38 C.F.R. § 3.306, supra.  

The Board turns to the remaining psychiatric diagnoses of 
record.  The Board notes that the presumption of soundness 
both attaches and is not rebutted as to any other diagnosis.  
The veteran's acquired psychiatric disorder claim must be 
evaluated on a direct, inservice incurrence basis.  In order 
to establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The initial diagnoses of ADHD and bipolar disorder occurred 
at least fifteen years after service.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  The veteran's depression was first manifested by a 
suicide attempt in the early 1980's.  The veteran's suicide 
attempts have been linked to his borderline personality 
disorder, as discussed in Dr. G.'s opinion above.  There is 
no competent medical evidence linking these disabilities to 
service.  As such, direct service connection must be denied.  
See Hickson, supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
veteran has not been diagnosed with a psychosis.  See 
38 C.F.R. § 3.384.  The veteran did receive a "rule out" 
schizophrenia diagnosis in the early 1990's, but the 
diagnosis was dropped and does not appear to be a part of his 
current psychiatric disabilities.  Moreover, such a diagnosis 
would not show manifestations within a year of service.  As 
such, the veteran cannot benefit from the presumption.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

The veteran's claim was filed and initially adjudicated prior 
to the passage of the VCAA.  As such, the notice letter 
provided to the veteran in April 2000, while satisfying then 
extant notice provisions, was inadequate for VCAA purposes.  
Subsequently, letters dated in April 2002, July and September 
2004 fully satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice in 
2002 and 2004, he was provided years to respond with 
additional argument and evidence and the claim was 
readjudicated, he did so, and additional supplemental 
statements of the case (SSOCs) were provided to the veteran 
in January and May 2008.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  The Board notes that these letters did not 
provide notice of the degree of disability and effective date 
elements of Dingess; however, in light of the Board's 
conclusion that service connection is not warranted, any 
error related to these elements is harmless.

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  This requirement was rescinded by the Secretary 
during the course of this appeal.  See 73 Fed. Reg. 23353 
(final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 
30, 2008).  Any error related to this element is harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran also indicated that he had applied for 
and had been receiving benefits from the Social Security 
Administration (SSA) since 1990, but that the disability 
benefits were terminated in 2001 because his income was too 
high.  Correspondence from SSA dated in October 1993 
indicates that benefits were terminated because of 
improvement in his health.  Records from March 1996 indicate 
that SSA disability benefits were restored.  The Board 
remanded in part to obtain any disability records pertaining 
to that claim.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  The SSA finally responded to VA's numerous records 
requests in May 2007 that they could not locate a disability 
benefits file on the veteran.  The Board concludes that the 
duty to assist in obtaining records has been satisfied.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded multiple medical examinations to 
obtain an opinion as to whether his psychiatric condition was 
caused or aggravated by service.  Further examination or 
opinion is not needed on the claim because, at a minimum, the 
preponderance of the persuasive and competent evidence shows 
that the claimed condition is not associated, by causation or 
aggravation, with the veteran's military service.  This is 
discussed in more detail above.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, variously characterized as depression, bipolar 
disorder, and post traumatic stress disorder (PTSD), to 
include as aggravated by service, is denied.




____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


